Exhibit 10.1

 

Aircraft Lease Agreement

 

This Aircraft Lease Agreement (the “Lease”), dated as of August 11, 2005, by and
among Corporate Flight Services, LLC, a Delaware limited liability company
(“CFS”) and College Park Management, LLC, a Delaware limited liability company,
GMH Military Housing Management LLC, a Delaware limited liability company, and
GMH Communities, LP, a Delaware limited partnership (collectively, the
“Lessees,” and individually, each a “Lessee”), each of which, intending to be
legally bound hereby and to bind each of their successors and assigns, agree as
follows.

 

1.                                       Lease.  CFS hereby leases to the
Lessees that certain Dassault-Breguet Mystere Falcon 200 aircraft,
Manufacturer’s Serial No. 513, registration no. N618GH (the “Aircraft”).

 

2.                                       Term.  (a) Except as otherwise provided
herein, this Lease shall have an initial term of twelve months (the “Initial
Term”), and shall automatically renew for successive one-year terms (each, a
“Renewal Term”) unless either CFS or the Lessees provide notice of termination
to the other at least sixty (60) days prior to the end of the Initial Term or a
Renewal Term.  The Initial Term and any Renewal Term hereunder being hereinafter
referred to as the “Term”). This Lease shall automatically terminate on the date
that CFS transfers title to the Aircraft to an unaffiliated third party.

 

(b) “Flight Period” means each hour and fraction thereof that the Aircraft is
made available for a Lessee’s use following such Lessee’s request to CFS. 
Nothing herein shall require that a Lessee request to use, or use, the Aircraft
for any minimum period of time during the term of this Lease.

 

3.                                       Rent and Related Flight Charges.  
(a) Each Lessee shall pay CFS rent for its use of the Aircraft (“Rent”) in an
amount equal to $2,850 (“Aircraft Hourly Fixed Rent Rate”) per hour and fraction
thereof occurring during each Flight Period, and other expenses related to the
operation of the Aircraft during its use by each Lessee.

 

(b) CFS may, from time to time, propose to change the Aircraft Hourly Fixed Rent
Rate by written notice provided to the Lessees (the “Rent Change Notice”) at
least thirty (30) days prior to the proposed effective date of the Rent change.
The Lessees shall have the right to terminate this Lease by providing written
notice to CFS no later than fifteen (15) days after receipt of the Rent Change
Notice from CFS.

 

(c)  Rent for each Flight Period shall be payable by a Lessee to CFS in cash on
or before the 30th business day following the Lessee’s receipt of CFS’ Rent
statement for such Flight Period.

 

4.                                       Aircraft Condition.  CFS represents and
warrants to the Lessees that, as of the date of this Lease: (a) the Aircraft has
been inspected and maintained in accordance with all pertinent requirements of
the Federal Aviation Regulations (“FAR”), (b) all applicable

 

--------------------------------------------------------------------------------


 

airworthiness directives and manufacturer’s service bulletins have been complied
with, and (c) the Aircraft is in airworthy condition.

 

5.                                       Custody of Aircraft.  During each
Flight Period, subject to the terms and conditions hereof, a Lessee shall have
custody of the Aircraft and may determine the destinations of the Aircraft and
flight departure times.

 

6.                                       Control of Aircraft.  During all Flight
Periods, CFS shall have command and operational control over the Aircraft, all
flight crews, and all servicing and loading of the Aircraft.  For the purpose of
this Lease, operational control includes, without limitation, exclusive control
over: (a) all flight crews; (b) determinations whether any particular flight may
be safely commenced or operated; (c) assignment of flight crew to particular
flights; (d) initiation and termination of all flights; (e) directions to flight
crews to conduct flights; and (f) dispatch or release of flights.

 

7.                                       Flight Crew Qualifications.  CFS shall
use a fully-qualified flight crew, consisting of at least a pilot in command and
second in command, for all flights of the Aircraft during a Flight Period.  Each
such flight crew member shall (a) be appropriately licensed and rated by the
Federal Aviation Administration (“FAA”) to operate the Aircraft, (b) be current
and qualified to operate an aircraft pursuant to requisite provisions of the
FAR, and (c) have at least the minimum qualifications and total pilot hours
required by the applicable insurance policies carried by CFS for the Aircraft.

 

8.                                       Use Consistent with Insurance.  Each
Lessee agrees to use the Aircraft only for flights that are consistent with the
applicable insurance coverage for the Aircraft.

 

9.                                       Passengers, Baggage and Cargo.  There
may be carried on the Aircraft on all flights, under this Lease, passengers,
baggage and cargo as a Lessee in its reasonable discretion shall determine;
provided, however, that the number of passengers shall in no event exceed the
number of seats legally available in the Aircraft and the total load, including
fuel and oil in such quantities as the pilot in command shall determine to be
required, shall not exceed the legally permissible maximum load for the
Aircraft.

 

10.                                 Maintenance.  CFS shall provide proper
maintenance of the Aircraft by performing, or causing to be performed, all
required inspections, repairs, modifications, maintenance, preventive
maintenance, fueling, internal cleaning, external cleaning, hangaring and
overhaul work completed as CFS deems necessary and as required by the FAR,
pertinent FAA directives or other guidance, and by the applicable manufacturers’
maintenance and inspection program.  CFS shall maintain all logbooks and records
pertaining to the Aircraft during the term of the Lease in accordance with the
applicable FAR.  The parties agree that no period of required maintenance,
preventive maintenance, inspection or overhaul shall be delayed or postponed
because of a Lessee’s scheduling of the Aircraft for Flight Periods.

 

11.                                 Fines, Penalties and Forfeitures.  Each
Lessee shall be solely responsible for any fines, penalties or forfeitures
(except for those fines, penalties or forfeitures levied directly against the
flight crew) relating to operation of the Aircraft under this Lease due to a
violation by

 

--------------------------------------------------------------------------------


 

it, its employees, agents or contractors of any federal, state, municipal, or
other law or regulation relating to aircraft safety or aircraft noise.

 

12.                                 Destruction of Aircraft.  In the event that
the Aircraft is destroyed, lost or damaged beyond repair, whether due to
casualty, mechanical failure, or otherwise, this Lease shall automatically
terminate as of the date of such destruction, loss or damage, and neither party
shall have any further obligations hereunder; provided, however, that such
termination shall in no way effect, impair or limit (a) any liability or
obligation of one party to the other which had occurred prior to such
destruction, loss or damage, or (b) any liability of the Lessees to CFS and/or
CFS to the Lessees as a result of negligence or willful misconduct resulting in
such destruction, loss or damage.

 

13.                                 Damage to Aircraft.  In the event the
Aircraft is partially destroyed or damaged, CFS shall have the option, in its
sole discretion, to either (a) repair the Aircraft in order that it shall be
placed in as least as good condition as it was prior to such partial destruction
or damage, or (b) terminate the Lease.  Within fifteen (15) days after the date
of such partial destruction or damage, CFS shall give written notice to the
Lessees specifying whether CFS has elected to fully repair the Aircraft or to
terminate this Lease, which termination shall be effective immediately upon such
written notice from CFS to the Lessees setting forth CFS’ election to so
terminate this Lease.

 

14.                                 Representations and Warranties.  CFS and the
Lessees represent and warrant to the other that: (a) each is duly qualified and
in good standing in its state of formation; (b) this Lease is duly executed and
is in conformance with its respective charter documents; (c) the officer
executing this Lease on its behalf has the requisite power and authority to
execute the same; (d) this Lease is duly authorized by all necessary limited
liability company, or such other requisite, action; (e) this Lease is a valid
and binding obligation and is enforceable against the party in accordance with
its terms; and (f) it is qualified to do business in each jurisdiction in which
such qualification is necessary.

 

15.                                 Claims Against the Aircraft.  Each Lessee
agrees that, throughout the Term , it shall not cause or permit, through any of
its own acts or failures to act, any liens, claims or encumbrances to attach to
the Aircraft.

 

16.                                 Carriage of Contraband.  Each Lessee agrees
that, throughout the Term, it shall not cause or permit the carriage of
contraband, prohibited hazardous material or illegal controlled substances
aboard the Aircraft during any Flight Period.

 

17.                                 Termination for Cause.  If the Lessees shall
fail to timely, fully and diligently comply with any term or provision of this
Lease, CFS shall have the right, at its option, to terminate this Lease, which
termination shall be effective immediately upon written notice from CFS to the
Lessees setting forth CFS’ election to so terminate this Lease.

 

18.                                 Assignment.  This Lease is not and shall not
be assigned by either party without the prior written consent of the other
party.  This Lease shall inure to the benefit of and be

 

--------------------------------------------------------------------------------


 

binding upon the parties hereto and, subject to the restriction contained in the
preceding sentence, their respective successors, assigns, heirs, distributees
and executors.

 

19.                                 Further Assurances.  The parties agree to
and shall, from time to time, do and perform such other and further acts, and
execute and deliver any and all such other and further instruments as may be
required by law or reasonably requested by the other party to establish,
maintain and protect the respective rights and remedies of the other as provided
in the Lease and to carry out the intent and purpose of this Lease.

 

20.                                 Governing Law.  This Lease shall be
interpreted in accordance with, and performance shall be governed by, the
internal laws of the State of Delaware, regardless of the conflicts of laws
principles thereof.

 

21.                                 Entire Lease.  This Lease supersedes any and
all other leases, whether oral or in writing expressed or implied, between the
parties hereto with respect to the Aircraft and contains all of the covenants
and leases between the parties with respect to the subject matter hereof.  Each
party to this Lease acknowledges that no representation, inducement, promises or
Leases of any nature have been made by any party or any person acting on behalf
of any party which are not embodied herein and that no lease, statement or
promise concerning the subject matter of this Lease which is not contained in
the lease shall be valid or binding.

 

22.                                 Notices.  Any notices, requests, claims,
demand and other communications required or permitted to be given hereunder
shall be given in writing and shall be delivered (a) in person, (b) by certified
mail, postage prepaid, return receipt requested, (c) by a commercial overnight
courier that guarantees next day delivery and provides to the sender a delivery
receipt or (d) by legible facsimile (followed by hard copy delivered in
accordance with preceding subsections (a)-(c)). Any notice shall be effective
only upon receipt (or refusal by the intended recipient to accept delivery).
Such notices shall be addressed as follows:

 

CFS:

 

Corporate Flight Services, LLC

 

 

10 Campus Boulevard
Newtown Square, PA 19073
Attention: Gary M. Holloway, Sr.
Fax: 610-355-8480

 

 

 

GMH Military
Housing
Management
LLC:

 

GMH Military Housing, LLC
10 Campus Boulevard
Newtown Square, PA 19073
Attention: Joseph M. Macchione
Fax: 610-355-8480

 

--------------------------------------------------------------------------------


 

College Park
Management,
LLC:

 

College Park Management, LLC
10 Campus Boulevard
Newtown Square, PA 19073
Attention: Joseph M. Macchione
Fax: 610-355-8480

 

 

 

GMH
Communities,
LP:

 

GMH Communities, LP
10 Campus Boulevard
Newtown Square, PA 19073
Attention: Joseph M. Macchione
Fax: 610-355-8480

 

or to such other address as either party may from time to time specify in
writing to the other party.

 

23.                                 Amendment of Lease.  This Lease cannot be
and shall not be modified, altered or amended expect as specifically provided
herein or by a written amendment to this Lease executed by each of the parties
hereto.

 

24.                                 Severability.  The provisions of this Lease
shall be deemed independent and severable and the invalidity, partial invalidity
or unenforceability of any one provision or portion of this Lease shall not
affect the validity or enforceability of any other provision of this Lease.  Any
provision of this Lease which is prohibited or unenforceable in any jurisdiction
shall as to such jurisdiction be ineffective to the extent of such prohibition
or unenforceability, and any prohibition of unenforceability in any particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

25.                                 Headings.  The headings of the paragraph
contained in this Lease are inserted for convenience only and shall not
constitute a part of this Lease.

 

26.                                 Counterparts.  This Lease may be executed in
two or more counterparts, each of which shall be binding as of the date first
written above, and all of which shall constitute one and the same instrument. 
Each such copy shall be deemed an original, and it shall not be necessary in
making proof of this Lease to produce or account for more than one such
counterpart.

 

[Signatures appear on following page(s)]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Lease to be duly
executed as of the date first written above.

 

 

 

CORPORATE FLIGHT SERVICES, LLC, by
its sole member

 

 

 

 

 

By:

 /s/ Gary M. Holloway, Sr.

 

 

Gary M. Holloway, Sr.

 

 

 

 

 

GMH MILITARY HOUSING MANAGEMENT
LLC

 

 

 

By:

  /s/ Joseph M. Macchione

 

 

Name: Joseph M. Macchione

 

Title: Vice President

 

 

 

 

 

COLLEGE PARK MANAGEMENT, LLC

 

 

 

By:

  /s/ Joseph M. Macchione

 

 

Name: Joseph M. Macchione

 

Title: Vice President and Secretary

 

 

 

 

 

GMH COMMUNITIES, LP,

 

by its sole general partner

 

 

 

GMH Communities GP Trust

 

 

 

By:

  /s/ Gary M. Holloway, Sr.

 

 

Name: Gary M. Holloway, Sr.

 

Title: Managing Trustee

 

--------------------------------------------------------------------------------